DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on May 21, 2021 and January 14, 2022 are being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed capacitive sensor in combination as claimed including:
A detection electrode including a plurality of first detection lines, the first detection lines being electrically connected to each other and arrayed at spaced intervals on the first face;
A drive electrode including a plurality of first drive lines electrically connected to each other, each of the first drive lines being arranged on one of the first and second faces such as to be located between adjacent two of the first detection lines as viewed from one side in the first direction; and
When a detection target approaches the detection electrode while the detection electrode is being charged and discharged, the approach causes a change in a first capacitance between the detection electrode and the detection target, when a detection target approaches the detection electrode and the drive electrode while drive pulses are being supplied to the drive electrode, the approach causes a change in a second capacitance between the detection electrode and the drive electrode, and the controller is further configured to detect the detection target on the basis of changes in the first and second capacitances.
With regard to claims 2-22, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Kwon et al. (US 9,250,739 B2) relates to a touch sensing device and a touchscreen device.  The touchscreen device, comprising: a panel unit including a plurality of driving electrodes, a plurality of sensing electrodes, and a plurality of node capacitors formed at points of intersection between the plurality of driving electrodes and the plurality of sensing electrodes; a driving circuit unit applying a driving signal having a predetermined driving period to the plurality of driving electrodes; a sensing circuit unit connected to the plurality of sensing electrodes to detect changes in capacitance generated in the plurality of node capacitors, the sensing circuit unit further including: a buffer unit including a first node of a buffer capacitor being charged and discharged by a first voltage and a second voltage respectively input at a predetermined period, and an integrating circuit unit integrating a charging voltage of a second node of the buffer capacitor, the charging voltage being input to the integrating circuit unit; a signal conversion unit comparing a voltage output from the sensing circuit unit with a predetermined reference voltage to generate the second voltage; and a touch determination unit counting the second voltage, which is generated by the signal conversion unit, using a predetermined reference clock, to determine a touch.  However, Kwon et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Kita et al. (US 2015/0022500 A1) relates to a liquid crystal display device having a touch sensor function.  To achieve improved detection accuracy and time and position resolutions in an in-cell type capacitive touch sensor embedded in a liquid crystal panel of a liquid crystal display device, a drive electrode of the touch sensor is formed in a boundary region for separating pixel electrodes formed on a surface of a TFT substrate on a liquid crystal side, and a detection electrode is formed in a region of an opposing substrate that opposes the boundary region. A drive signal is supplied to the drive electrode to cause a voltage change, and based on the voltage change in the detection electrode caused thereby, a capacitance change in an opposing part between the drive electrode and the detection electrode is detected, to thereby detect contact of an object to a display surface near the opposing part in a liquid crystal panel.  However, Kita et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858